Exhibit 10.1

EXECUTION VERSION

SemGroup Corporation

$325,000,000

6.375% Senior Notes due 2025

Purchase Agreement

March 8, 2017

Credit Suisse Securities (USA) LLC

As Representative of the Initial Purchasers

listed on Schedule I hereto

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010-3629

Ladies and Gentlemen:

SemGroup Corporation, a corporation organized under the laws of Delaware (the
“Company”), proposes to issue and sell to the several parties named in
Schedule I hereto (the “Initial Purchasers”), for whom you (the
“Representative”) are acting as representative, $325,000,000 aggregate principal
amount of its 6.375% Senior Notes due 2025 (the “Notes”). The Notes will be
guaranteed (the “Guarantees”) on a senior unsecured basis by each of the
Guarantors (as defined below). The Notes and the Guarantees are hereinafter
collectively referred to as the “Securities.” The Securities will have the
benefit of a registration rights agreement (the “Registration Rights Agreement”)
to be dated as of the Closing Date (as defined below), between the Company, the
subsidiaries of the Company listed on the signature pages hereto (the
“Guarantors”) and the Initial Purchasers, pursuant to which the Company and the
Guarantors will agree to register the Securities under the Act subject to the
terms and conditions therein specified. The Securities are to be issued under an
indenture (the “Indenture”), to be dated as of the Closing Date, between the
Company, the Guarantors and Wilmington Trust, National Association, as trustee
(the “Trustee”). The term “Initial Purchasers” shall mean either the singular or
plural as the context requires. The use of the neuter in this Agreement shall
include the feminine and masculine wherever appropriate. Certain terms used
herein are defined in Section 22 hereof.

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

Pursuant to the offer to purchase, dated March 8, 2017, the Company is offering
to purchase (the “Tender Offer”) any and all of its outstanding 7.50% Senior
Notes due 2021 (the “Existing Notes”). As described in the Disclosure Package
and the Final Memorandum (as each such term is defined below), the Company
intends to use the net proceeds from the issuance and sale of the Securities,
together with cash on hand, to repurchase any and all of the Existing Notes
tendered pursuant to the Tender Offer, to redeem all Existing Notes not so
tendered and to pay fees and expenses incurred in connection with each of the
foregoing. The Company intends to satisfy and discharge the indenture governing
the Existing Notes, if any Existing Notes remain outstanding after the
completion of the Tender Offer (the “Satisfaction and Discharge”).



--------------------------------------------------------------------------------

In connection with the sale of the Securities, the Company has prepared a
preliminary offering circular, dated March 8, 2017 (as amended or supplemented
at the date thereof, the “Preliminary Memorandum”), and a final offering
circular, dated March 8, 2017 (as amended or supplemented at the Execution Time,
the “Final Memorandum”). Each of the Preliminary Memorandum and the Final
Memorandum sets forth certain information concerning the Company, the Guarantors
and their respective subsidiaries and businesses, and the Securities. The
Company hereby confirms that it has authorized the use of the Disclosure
Package, the Preliminary Memorandum and the Final Memorandum, and any amendment
or supplement thereto, in connection with the offer and sale of the Securities
by the Initial Purchasers. Any reference in this Agreement to the Disclosure
Package, the Preliminary Memorandum or the Final Memorandum shall be deemed to
refer to and include the documents and filings incorporated by reference therein
as of the effective date of the Disclosure Package, the Preliminary Memorandum
or the Final Memorandum, as applicable.

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, each Initial Purchaser as set forth below in this Section 1.

(a) The Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of its date and on the Closing Date, the Final
Memorandum did not and will not (and any amendment or supplement thereto, as of
its date and on the Closing Date, will not) contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representation or warranty as to the information contained in or omitted from
the Preliminary Memorandum or the Final Memorandum, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchasers
through the Representative specifically for inclusion therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.

(b) As of the Execution Time, (i) the Disclosure Package and (ii) any electronic
roadshow, when taken together as a whole with the Disclosure Package, did not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representation or warranty as to the information
contained in or omitted from the Disclosure Package or any such electronic
roadshow in reliance upon and in conformity with information furnished in
writing to the Company by or on behalf of the Initial Purchasers through the
Representative specifically for use therein, it being understood and agreed that
the only such information furnished by or on behalf of any Initial Purchaser
consists of the information described as such in Section 8(b) hereof.

 

-2-



--------------------------------------------------------------------------------

(c) None of the Company, its Affiliates, or any person acting on its or their
behalf (other than the Initial Purchasers and their respective Affiliates, as to
whom the Company makes no representation or warranty) has, directly or
indirectly, sold, offered to sell, or solicited offers to buy, any “security”
(as defined in the Act) that is or could be integrated for sale with the Notes
in a manner that would require the registration of the Securities under the Act.

(d) None of the Company, its Affiliates, or any person acting on its or their
behalf (other than the Initial Purchasers and their respective Affiliates, as to
whom the Company makes no representation or warranty) has: (i) engaged in any
form of general solicitation or general advertising (within the meaning of Rule
502 of Regulation D) in connection with any offer or sale of the Securities or
(ii) engaged in any directed selling efforts (within the meaning of Regulation
S) with respect to the Securities; and each of the Company, its Affiliates and
any person acting on its or their behalf (other than the Initial Purchasers and
their respective Affiliates, as to whom the Company makes no representation or
warranty) has complied with the offering restrictions requirement of Regulation
S.

(e) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.

(f) Subject to the accuracy of the representations and warranties of the Initial
Purchasers set forth in Section 4 hereof and compliance by the Initial
Purchasers with their agreements set forth herein, no registration under the Act
of the Securities is required for the offer and sale of the Securities to or by
the Initial Purchasers in the manner contemplated herein, in the Disclosure
Package and the Final Memorandum.

(g) The Company is not required, and after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof as described
under “Use of Proceeds” in the Disclosure Package and the Final Memorandum, the
Company will not be required, to register as an “investment company” as defined
in the Investment Company Act.

(h) The Company has not paid or agreed to pay to any person any compensation for
soliciting another to purchase the Securities (except as contemplated in this
Agreement).

(i) The Company has not taken, directly or indirectly, any action designed to or
that has constituted or that might reasonably be expected to cause or result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

(j) Each of the Company and its subsidiaries has been duly incorporated or
formed and is validly existing and in good standing under the laws of the
jurisdiction of its organization with all requisite limited partnership, limited
liability company or corporate power and authority, as the case may be, to own
or lease, as the case may be, and to operate its properties and conduct its
business as described in the Disclosure

 

-3-



--------------------------------------------------------------------------------

Package and the Final Memorandum, and the Company and each Guarantor is duly
qualified to do business as a foreign limited partnership, limited liability
company or corporation, as the case may be, and is in good standing under the
laws of each jurisdiction in which its ownership or lease of property or the
conduct of its businesses requires such qualification, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business (a “Material Adverse
Effect”).

(k) All of the issued and outstanding equity interests of the Company and each
of its subsidiaries (other than White Cliffs and GMP, which are addressed below)
have been duly authorized and validly issued (in accordance with the bylaws or
limited partnership or limited liability company agreement (collectively, the
“Organizational Agreements”) or the certificate of formation or incorporation,
or other similar organizational document, in each case, as in effect on the date
hereof (collectively, with the Organizational Agreements, the “Organizational
Documents”), as applicable, of such entity), are fully paid (in the case of an
interest in a limited partnership or limited liability company, to the extent
required under the Organizational Documents of such entity) and nonassessable
(except as such nonassessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware Revised Uniform Limited Partnership Act or Sections
18-607 and 18-804 of the Delaware Limited Liability Company Act (the “Delaware
LLC Act”), as applicable), and, except as otherwise set forth in the Disclosure
Package and the Final Memorandum, all of the issued and outstanding equity
interests of the Company’s subsidiaries (other than White Cliffs and GMP, which
are addressed below) are owned by the Company either directly or through wholly
owned subsidiaries free and clear of any security interest, claim, lien or
encumbrance (collectively, “Liens”), except for Liens arising under or in
connection with that certain Amended and Restated Credit Agreement, dated as of
September 30, 2016, by and among the Company, as borrower, the guarantors named
therein, the lenders named therein, and Wells Fargo Bank, National Association,
as administrative agent, as amended through the date of this Agreement (the
“Credit Agreement”). SemCrude Pipeline, L.L.C., a Delaware limited liability
company (“SCPL”), owns a 51% membership interest in White Cliffs, L.L.C., a
Delaware limited liability company (“White Cliffs”); such membership interest
has been duly authorized and validly issued in accordance with the limited
liability company agreement of White Cliffs (such agreement, as in effect on the
date hereof, the “White Cliffs LLC Agreement”), is fully paid (to the extent
required by the White Cliffs LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and SCPL owns such membership interest free and clear of all Liens,
except for Liens arising under or in connection with the Credit Agreement or as
described in the Disclosure Package and the Final Memorandum. Glass Mountain
Holding, LLC, an Oklahoma limited liability company (“GMH”), owns a 50% interest
in Glass Mountain Pipeline, LLC, a Delaware limited liability company (“GMP”);
such membership interest has been duly authorized and validly issued in
accordance with the limited liability company agreement of GMP (such agreement,
as in effect on the date hereof, the “GMP LLC Agreement”), is fully paid (to the
extent required by the GMP LLC Agreement) and nonassessable (except as such

 

-4-



--------------------------------------------------------------------------------

nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
LLC Act); and GMH owns such membership interest free and clear of all Liens,
except for Liens arising under or in connection with the Credit Agreement or as
described in the Disclosure Package and the Final Memorandum.

(l) The statements in the Disclosure Package and the Final Memorandum under the
headings “Certain United States Federal Tax Consequences”, “Description of the
Notes”, “Exchange Offer; Registration Rights”, “Business—Regulation” and
“Description of Other Indebtedness”, in each case, to the extent that they
purport to summarize the provisions of the law or documents referred to therein,
fairly summarize the matters therein described.

(m) This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors; the Registration Rights Agreement has been duly
authorized, and, on the Closing Date, will have been duly executed and delivered
by the Company and the Guarantors and, assuming the due authorization, execution
and delivery thereof by the other parties thereto, will constitute a legal,
valid and binding instrument enforceable against the Company and the Guarantors
in accordance with its terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, fraudulent transfer,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity and except as rights to
indemnification may be limited by applicable law); the Indenture has been duly
authorized by the Company and the Guarantors and, assuming due authorization,
execution and delivery thereof by the Trustee, when executed and delivered by
the Company and the Guarantors, will constitute a legal, valid and binding
instrument enforceable against the Company and the Guarantors in accordance with
its terms (subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, fraudulent transfer, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity and except as rights to indemnification may be limited by
applicable law); the Notes have been duly authorized by the Company and, when
executed and authenticated in accordance with the provisions of the Indenture
and delivered to and paid for by the Initial Purchasers in accordance with the
terms of this Agreement, will have been duly executed and delivered by the
Company and will constitute the legal, valid and binding obligations of the
Company entitled to the benefits of the Indenture (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
fraudulent transfer, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity).

(n) Each of the Guarantees has been duly authorized by the applicable Guarantor
and, when executed by the applicable Guarantor and delivered to the Trustee in
accordance with the terms of the Indenture, will have been duly executed and
delivered by such Guarantor and constitute the legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, fraudulent transfer, moratorium or other
laws affecting creditors’ rights generally from time to time in effect and to
general principles of equity).

 

-5-



--------------------------------------------------------------------------------

(o) Assuming the accuracy of the representations and warranties of the Initial
Purchasers set forth in Section 4 hereof and compliance by the Initial
Purchasers of their agreements set forth herein, no consent, approval,
authorization, filing with or order of any court or governmental agency or body
is required in connection with the issuance and sale of the Securities or
performance by the Company and the Guarantors of their obligations under this
Agreement, the Registration Rights Agreement or the Indenture, except such as
have been obtained or made by the Company or the Guarantors and except such as
may be required under the Exchange Act or the blue sky laws of any jurisdiction
in which the Securities are offered and sold and, in the case of the
Registration Rights Agreement, such as will be obtained under the Act, the Trust
Indenture Act and applicable state securities laws.

(p) None of the execution and delivery of this Agreement, the Registration
Rights Agreement or the Indenture or the consummation of any of the transactions
herein or therein contemplated, including the issuance and sale of the
Securities as described in the Disclosure Package and the Final Memorandum, or
the fulfillment of the terms hereof or thereof will conflict with, result in a
breach or violation of, or imposition of any Lien upon any property or assets of
the Company or any of its subsidiaries pursuant to (i) the Organizational
Documents of the Company or any of its subsidiaries; (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, or instrument to which the Company or
any of its subsidiaries is a party or bound or to which its or their property is
subject; or (iii) any statute, law, rule, regulation, judgment, order or decree
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or any of its
subsidiaries or any of its or their properties, except, in the case of clauses
(ii) and (iii) above, for such conflicts, breaches, violations, or Liens as
would not, individually or in the aggregate, have a Material Adverse Effect.

(q) The consolidated historical financial statements and schedules of (i) the
Company and its consolidated subsidiaries and (ii) White Cliffs and its
consolidated subsidiaries included or incorporated by reference in the
Disclosure Package and the Final Memorandum present fairly in all material
respects the financial condition, results of operations and cash flows of
(i) the Company and its consolidated subsidiaries and (ii) White Cliffs and its
consolidated subsidiaries, as applicable, as of the dates and for the periods
indicated, comply as to form in all material respects with the applicable
accounting requirements of Regulation S-X and have been prepared in conformity
with generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods indicated (except as otherwise noted
therein); the summary financial data set forth under the caption “Summary
Historical Consolidated Financial and Operating Data” in the Disclosure Package
and the Final Memorandum fairly presents in all material respects, on the basis
stated in the Disclosure Package and the Final Memorandum, the information shown
thereby. The interactive data in eXtensbile Business Reporting Language included
or incorporated by reference in the Disclosure Package, the Preliminary
Memorandum and the Final Memorandum fairly presents the information called for
in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

-6-



--------------------------------------------------------------------------------

(r) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the knowledge of the
Company, threatened that (i) would reasonably be expected to have a material
adverse effect on the performance of this Agreement, the Indenture, the
Registration Rights Agreement or the consummation of any of the transactions
contemplated hereby or thereby or (ii) would have a Material Adverse Effect.

(s) Each of the Company and its subsidiaries owns or leases all such properties
as are necessary to the conduct of its operations as presently conducted, except
those that would not, individually or in the aggregate, have a Material Adverse
Effect.

(t) None of the Company or any of its subsidiaries is in violation of or default
under (i) any provision of its Organizational Documents; (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, or instrument to which it is a party
or bound or to which its property is subject; or (iii) any statute, law, rule,
regulation, judgment, order or decree applicable to the Company or any such
subsidiary of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over the Company or such
subsidiary or any of its properties, as applicable, except, in the case of
clauses (ii) and (iii) above, for such violations or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect.

(u) (i) BDO USA, LLP, who have certified certain financial statements of the
Company and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
or incorporated by reference in the Disclosure Package and the Final Memorandum,
are independent public accountants with respect to the Company in accordance
with the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by the
Act.

(ii) BDO USA, LLP, who have certified certain financial statements of White
Cliffs and its consolidated subsidiaries and delivered their report with respect
to the audited consolidated financial statements and schedules included or
incorporated by reference in the Disclosure Package and the Final Memorandum,
are independent public accountants with respect to White Cliffs in accordance
with the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by the
Act.

(v) There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale of the Securities.

(w) The Company has filed all applicable tax returns that are required to be
filed through the date hereof or has requested extensions thereof (except in any
case in which the failure so to file would not have a Material Adverse Effect)
and has paid all

 

-7-



--------------------------------------------------------------------------------

taxes required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith or as would not have a Material Adverse Effect.

(x) No labor problem or dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is threatened or
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its subsidiaries’ principal
suppliers, contractors or customers, except as would not have a Material Adverse
Effect.

(y) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends or distributions to the Company, from
making any other distribution on such subsidiary’s equity interests, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except as prohibited by the
Credit Agreement, the indenture governing the Existing Notes and any other
outstanding debt securities, such subsidiary’s Organizational Agreements and the
laws of such subsidiary’s state of formation or incorporation, as the case may
be, or as described in or contemplated in the Disclosure Package or the Final
Memorandum (in each case, exclusive of any amendment or supplement thereto).

(z) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and any fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; there are no material claims by the
Company or any of its subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; neither the Company nor any of its subsidiaries
has been refused any insurance coverage sought or applied for; and neither the
Company nor any of its subsidiaries has any reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.

(aa) The Company and its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by all applicable authorities necessary
to conduct their respective businesses in the manner described in the Disclosure
Package and the Final Memorandum, except where the failure to possess the same
would not, individually or in the aggregate, have a Material Adverse Effect; and
neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, individually or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would have a Material Adverse
Effect.

 

-8-



--------------------------------------------------------------------------------

(bb) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) the interactive data in
eXtensbile Business Reporting Language included or incorporated by reference in
the Disclosure Package, Preliminary Memorandum or Final Memorandum are prepared
in accordance with the Commission’s rules and guidelines applicable thereto. The
Company’s and its subsidiaries’ internal controls over financial reporting are
effective and the Company and its subsidiaries are not aware of any material
weakness in such internal controls over financial reporting.

(cc) The Company and its subsidiaries have established and maintain “disclosure
controls and procedures” (as such term is defined in Rule 13a-15(e) under the
Exchange Act); such disclosure controls and procedures are effective to perform
the functions for which they were established.

(dd) The Company and its subsidiaries and their respective facilities (i) are
and have at all times in the past been in compliance with any and all applicable
Environmental Laws (as defined below); (ii) have received and are in compliance
with all permits, licenses, registrations or other approvals, including for the
construction of all pipelines and facilities, required of them under applicable
Environmental Laws to conduct their respective businesses; and (iii) have not
received notice of any actual or potential liability under any Environmental
Law, except where such non-compliance with Environmental Laws, failure to
receive required permits, licenses, registrations or other approvals, or
liability would not, individually or in the aggregate, have a Material Adverse
Effect.

(ee) There has been no Release (as defined below) or threatened Release of
Regulated Materials (as defined below) at, to or from any property, pipeline or
facility, currently or, to the knowledge of the Company, formerly owned,
operated or leased by the Company or any of its subsidiaries, which would
reasonably be expected to give rise to liability under Environmental Laws,
except where such liability under Environmental Laws would not, individually or
in the aggregate, have a Material Adverse Effect. Neither the Company nor any of
its subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.

(ff) In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Company and its subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for investigation or clean-up,
closure of properties or compliance with

 

-9-



--------------------------------------------------------------------------------

Environmental Laws, or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties); on the
basis of such review, the Company has reasonably concluded that such associated
costs and liabilities would not, individually or in the aggregate, have a
Material Adverse Effect.

For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment, to human health and to the distribution and production of
energy, including without limitation, those relating to (i) the Release or
threatened Release of Regulated Materials; (ii) the manufacture, processing,
gathering, distribution, use, generation, treatment, storage, transport,
handling or recycling of Regulated Materials; and (iii) pipeline safety.
“Regulated Materials” means any substance, material, pollutant or contaminant,
chemical, waste, compound, or constituent, in any form regulated under or which
can give rise to liability under any Environmental Law, including without
limitation, petroleum and petroleum products, natural gas and natural gas
liquids, asbestos and asbestos and asbestos containing materials. “Release”
means any release, spill, emission, discharge, deposit, disposal, leaking,
pumping, pouring, dumping, emptying, injection or leaching into or migration
through the Environment, or into, from or through any building, pipeline,
structure or facility.

(gg) The subsidiaries listed on Annex A attached hereto are the only
“significant subsidiaries” of the Company (as defined in Rule 1-02 of
Regulation S-X).

(hh) (i) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Code) would have any liability (each, a “Plan”) has been
maintained in material compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan, excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) with respect to each Plan that is subject to the
funding rules of Section 412 of the Code or Section 302 of ERISA, no failure to
satisfy the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA, whether or not waived, has occurred or is reasonably
expected to occur; (iv) for each Plan that is subject to the funding rules of
ERISA or the Code, the fair market value of the assets of each such Plan is not
less than the present value of all benefits accrued under such Plan (determined
based on those assumptions used to fund such Plan); (v) no Plan is, or is
reasonably expected to be, in “at risk status” (within the meaning of Section
303(i) of ERISA) or “endangered status” or “critical status” (within the meaning
of Section 305 of ERISA); (vi) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur;
(vii) each Plan that is

 

-10-



--------------------------------------------------------------------------------

intended to be qualified under Section 401(a) of the Code is so qualified and
nothing has occurred, to the knowledge of the Company or any member of its
Controlled Group, whether by action or by failure to act, which would cause the
loss of such qualification and (viii) neither the Company nor any member of the
Controlled Group has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation, in the ordinary course and without
default) in respect of Plan (including a “multiemployer plan”, within the
meaning of Section 4001(a)(3) of ERISA), except, in each case with respect to
the events or conditions set forth in clauses (i) through (viii) above, as would
not have a Material Adverse Effect.

(ii) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with all applicable financial recordkeeping
and reporting requirements, including those of the Bank Secrecy Act, as amended
by Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act)
(the “USA Patriot Act”), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

(iii) Neither the Company nor any of its subsidiaries, nor any director,
officer, or employee thereof, nor, to the knowledge of the Company, any agent,
Affiliate or representative of the Company or any of its subsidiaries (i) is
currently subject to any sanctions administered or enforced by the United States
(including any administered or enforced by the Office of Foreign Assets Control
of the U.S. Treasury Department (“OFAC”)), the United Nations Security Council,
the European Union, the United Kingdom (including sanctions administered or
controlled by Her Majesty’s Treasury), the Swiss Secretariat of Economic
Affairs, the Hong Kong Monetary Authority, the Monetary Authority of Singapore
or other relevant sanctions authority or (ii) will, directly or indirectly, use
the proceeds of this offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other individual or
entity (a “Person”) (A) to fund or facilitate any activities or business of or
with any Person or in any country or territory that, at the time of such funding
or facilitation, is the subject of any economic sanctions administered or
enforced by the United States (including any administered or enforced by OFAC,
the U.S. Department of State, or the Bureau of Industry and Security of the U.S.
Department of Commerce), the United Nations Security Council, the European
Union, the United Kingdom (including sanctions administered or controlled by Her
Majesty’s Treasury), the Swiss Secretariat of Economic Affairs, the Hong Kong
Monetary Authority, the Monetary Authority of Singapore or other relevant
sanctions authority (collectively, “Sanctions” and such persons, “Sanctioned
Persons”) or (B) in any other manner that will result in a violation of
Sanctions, or could result in the violation of Sanctions, by any Person
(including any Person participating in the offering of the Securities, whether
as Initial Purchaser, advisor, investor or otherwise).

 

-11-



--------------------------------------------------------------------------------

(ii) Neither the Company nor any of its subsidiaries, nor any director, officer,
or employee thereof, nor, to the knowledge of the Company, any agent, Affiliate
or representative of the Company or any of its subsidiaries, is a Person that
is, or is 50% or more owned or otherwise controlled by a Person that is: (i) the
subject of any Sanctions; or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions that broadly
prohibit dealings with that country or territory (currently, Crimea, Cuba, Iran,
North Korea, Sudan and Syria) (collectively, “Sanctioned Countries” and each, a
“Sanctioned Country”).

(jj) Neither the Company nor any of its subsidiaries has engaged in any dealings
or transactions with or for the benefit of a Sanctioned Person, or with or in a
Sanctioned Country, in the preceding 3 years, nor does the Company or any of its
subsidiaries have any plans to increase its dealings or transactions with
Sanctioned Persons, or with or in Sanctioned Countries.

(kk) There is and has been no failure on the part of the Company or, to the
knowledge of the Company, any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 relating to loans and Sections 302 and 906 relating to
certifications.

(ll) Neither the Company nor any of its subsidiaries, nor, to the knowledge of
the Company, any Affiliate, director, officer or employee agent or
representative of the Company or of any of its subsidiaries or Affiliates, has
taken or will take any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), the Bribery Act
of 2010 of the United Kingdom (the “UK Act”) or similar law of any applicable
jurisdiction, including, without limitation, making use of the mails or any
means or instrumentality of interstate commerce corruptly in furtherance of an
offer, payment, promise to pay or authorization or approval of the payment or
giving of any money, or other property, gift, promise to give, or authorization
of the giving of anything of value to any “government official” (including any
officer or employee of a government or government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) in contravention of the FCPA;
and the Company, its subsidiaries and, to the knowledge of the Company, its
Affiliates have conducted their businesses in compliance with the FCPA, the UK
Act or any other similar anti-corruption law of any applicable jurisdiction and
have instituted and maintain and will continue to maintain policies and
procedures designed to promote and ensure, and which are reasonably expected to
continue to promote and ensure, continued compliance therewith and with the
representation and warranty contained herein.

 

-12-



--------------------------------------------------------------------------------

(mm) Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

(nn) The documents incorporated by reference in the Disclosure Package, the
Preliminary Memorandum and the Final Memorandum conformed, and any further
documents so incorporated will conform, when filed with the Commission, in all
material respects to the requirements of the Exchange Act.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Company and the
Guarantors agree to sell to each Initial Purchaser, and each Initial Purchaser
agrees, severally and not jointly, to purchase from the Company and the
Guarantors, at a purchase price of 97.217% of the principal amount thereof, plus
accrued interest, if any, from March 15, 2017 to the Closing Date, the principal
amount of Securities set forth opposite such Initial Purchaser’s name in
Schedule I hereto.

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on March 15, 2017, which date and time
may be postponed by not more than three Business Days by agreement between the
Representative and the Company or as provided in Section 9 hereof (such date and
time of delivery and payment for the Securities being herein called the “Closing
Date”). Delivery of the Securities shall be made to the Representative for the
respective accounts of the several Initial Purchasers against payment by the
several Initial Purchasers through the Representative of the purchase price
thereof to or upon the order of the Company by wire transfer of immediately
available funds to the account specified by the Company. Delivery of the
Securities shall be made through the facilities of The Depository Trust Company
unless the Representative shall otherwise instruct.

4. Offering by Initial Purchasers. (a) The Initial Purchasers propose to make an
offering of the Securities at the price and upon the terms set forth in the
Disclosure Package and the Final Memorandum as soon as practicable after this
Agreement is entered into and as in the judgment of the Initial Purchasers is
advisable. Each Initial Purchaser acknowledges that the Securities have not been
and will not be registered under the Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Act.

(b) Each Initial Purchaser, severally and not jointly, represents and warrants
to and agrees with the Company that:

(i) it has not offered or sold, and will not offer or sell, any Securities
within the United States or to, or for the account or benefit of, U.S. persons
(x) as part of their distribution at any time or (y) otherwise until 40 days
after the later of the commencement of the offering and the date of the closing
of the offering except:

 

  (A) to those it reasonably believes to be “qualified institutional buyers” (as
defined in Rule 144A under the Act), or

 

-13-



--------------------------------------------------------------------------------

  (B) in accordance with Rule 903 of Regulation S;

(ii) neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Rule 502 of
Regulation D) in the United States or in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Act;

(iii) in connection with each sale pursuant to Section 4(b)(i)(A), it has taken
or will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale may be made in reliance on Rule 144A;

(iv) neither it, nor any of its Affiliates nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities;

(v) it is an “accredited investor” (as defined in Rule 501(a) of Regulation D);

(vi) it has complied and will comply with the offering restrictions requirement
of Regulation S;

(vii) at or prior to the confirmation of sale of Securities (other than a sale
of Securities pursuant to Section 4(b)(i)(A) of this Agreement), it shall have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases Securities from it during the distribution
compliance period (within the meaning of Regulation S) a confirmation or notice
to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering and the date of closing of the
offering, except in either case in accordance with Regulation S or Rule 144A
under the Act. Terms used in this paragraph have the meanings given to them by
Regulation S.”

5. Agreements. The Company agrees with each Initial Purchaser that:

(a) The Company will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, until the completion of the sale of the
Securities by the Initial Purchasers, as many copies of the materials contained
in the Disclosure Package and the Final Memorandum and any amendments and
supplements thereto as they may reasonably request.

(b) The Company will prepare a Final Term Sheet, containing solely a description
of final terms of the Securities and the offering thereof, in the form approved
by the Representative and attached as Schedule II hereto.

 

-14-



--------------------------------------------------------------------------------

(c) Until the later of (i) the completion of the sale of the Securities by the
Initial Purchasers and (ii) the Closing Date, the Company will not amend or
supplement the Disclosure Package or the Final Memorandum, without the prior
written consent of the Representative.

(d) If at any time prior to the completion of the sale of the Securities by the
Initial Purchasers (as determined by the Representative), any event occurs as a
result of which the Disclosure Package or the Final Memorandum, as then amended
or supplemented, would include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
it should be necessary to amend or supplement the Disclosure Package or the
Final Memorandum to comply with applicable law, the Company will promptly
(i) notify the Representative of any such event; (ii) subject to the
requirements of Section 5(c), prepare an amendment or supplement that will
correct such statement or omission or effect such compliance; and (iii) supply
any supplemented or amended Disclosure Package or Final Memorandum to the
several Initial Purchasers and counsel for the Initial Purchasers without charge
in such quantities as they may reasonably request.

(e) Without the prior written consent of the Representative, the Company has not
given and will not give to any prospective purchaser of the Securities any
written information concerning the offering of the Securities other than
materials contained in the Disclosure Package, the Final Memorandum or any other
offering materials prepared by or with the prior written consent of the
Representative.

(f) The Company will cooperate with the Initial Purchasers in arranging, if
necessary, for the qualification of the Securities for sale by the Initial
Purchasers under the laws of such jurisdictions as the Representative may
designate and will maintain such qualifications in effect so long as required
for the sale of the Securities; provided that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified or to take any action that would subject it to service of process in
suits in any jurisdiction where it is not now so subject. The Company will
promptly advise the Representative of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

(g) Prior to the one year anniversary of the Closing Date, the Company will not,
and will not permit any of its Affiliates to, resell any Securities that
constitute “restricted securities” under Rule 144 under the Act that have been
reacquired by any of them.

(h) None of the Company, its Affiliates, or any person acting on its or their
behalf will, directly or indirectly, make offers or sales of any “security” (as
defined in the Act), or solicit offers to buy any security, that could be
integrated with the sale of the Securities in a manner which would require the
registration of the Securities under the Act.

 

-15-



--------------------------------------------------------------------------------

(i) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities; and each of them will comply with
the offering restrictions requirement of Regulation S.

(j) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any form of general solicitation or general advertising
(within the meaning of Rule 502 of Regulation D) in connection with any offer or
sale of the Securities in the United States.

(k) For so long as any of the Securities are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Act, the Company,
during any period in which it is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act or it is not exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3-2(b) under the
Exchange Act, will provide to each holder of such restricted securities and to
each prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided pursuant to Rule 144A(d)(4) under the Act.
This covenant is intended to be for the benefit of the holders, and the
prospective purchasers designated by such holders, from time to time of such
restricted securities.

(l) The Company will cooperate with the Representative and use its best efforts
to permit the Securities to be eligible for clearance and settlement through The
Depository Trust Company.

(m) Each of the Securities will bear, to the extent applicable, the legend
contained in “Transfer Restrictions” in the Preliminary Memorandum and the Final
Offering Circular for the time period and upon the other terms stated therein.

(n) The Company and its subsidiaries will not for a period of 45 days following
the Execution Time, without the prior written consent of Credit Suisse, offer,
sell or contract to sell, or otherwise dispose of, directly or indirectly, or
announce the offering of, any debt securities issued or guaranteed by the
Company or any of its subsidiaries (other than the Securities and other than as
required by the Registration Rights Agreement as contemplated herein).

(o) The Company will not take, directly or indirectly, any action designed to,
or that has constituted or that might reasonably be expected to, cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.

(p) The Company will, for a period of twelve months following the Execution
Time, furnish to the Representative all reports or other communications
(financial or other) generally made available to its shareholders and deliver
such reports and communications to the Representative as soon as they are
available, unless such documents are furnished to or filed with the Commission
or any securities exchange on which any class of securities of the Company is
listed and generally made available to the public.

 

-16-



--------------------------------------------------------------------------------

(q) The Company agrees to pay the costs and expenses relating to the following
matters: (i) the preparation of the Indenture and the Registration Rights
Agreement, the issuance of the Securities and the fees of the Trustee; (ii) the
preparation, printing or reproduction of the materials contained in the
Disclosure Package and the Final Memorandum and each amendment or supplement to
either of them; (iii) the printing (or reproduction) and delivery (including
postage, air freight charges and charges for counting and packaging) of such
copies of the materials contained in the Disclosure Package and the Final
Memorandum, and all amendments or supplements to either of them, as may, in each
case, be reasonably requested for use in connection with the offering and sale
of the Securities; (iv) the authentication, issuance and delivery of the
Securities; (v) any stamp or transfer taxes in connection with the original
issuance and sale of the Securities; (vi) the printing (or reproduction) and
delivery of this Agreement, any blue sky memorandum and all other agreements or
documents printed (or reproduced) and delivered in connection with the offering
of the Securities; (vii) any registration or qualification of the Securities for
offer and sale under the securities or blue sky laws of the several states and
any other jurisdictions specified pursuant to Section 5(f) (including filing
fees and the reasonable fees and expenses of counsel for the Initial Purchasers
relating to such registration and qualification); (vii) the transportation and
other expenses incurred by or on behalf of the Company’s representatives in
connection with presentations to prospective purchasers of the Securities;
(ix) the fees and expenses of the Company’s accountants and the fees and
expenses of counsel (including local and special counsel) for the Company; and
(x) all other costs and expenses incident to the performance by the Company of
their obligations hereunder. Except as provided in this Section 5(q) and
Sections 7 and 8 hereof, the Initial Purchasers shall pay their own expenses,
including the fees and disbursements of their counsel.

(r) The Company will apply the net proceeds from the sale of the Securities as
described under “Use of Proceeds” in the Disclosure Package and the Final
Memorandum, and on or about the Closing Date will submit an irrevocable notice
of redemption to the trustee under the indenture governing the Existing Notes
with respect to any Existing Notes not purchased in the Tender Offer.

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties of the Company contained herein
at the Execution Time and the Closing Date, to the accuracy of the statements of
the Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder and to the satisfaction
or waiver of the following additional conditions on or prior to the Closing
Date:

(a) The Company shall have requested and caused (i) Conner & Winters, LLP,
counsel for the Company and the Guarantors, to furnish its usual and customary
opinion and negative assurance letter and (ii) Gibson Dunn Crutcher, LLP,
special counsel for the Company and the Guarantors, to furnish its usual and
customary opinion, each dated the Closing Date and addressed and reasonably
satisfactory to the Representative, the forms of which are attached hereto as
Exhibit A-1 and A-2, respectively.

 

-17-



--------------------------------------------------------------------------------

(b) In rendering such opinion, such counsel may rely (A) as to matters involving
the application of laws of any jurisdiction other than the jurisdiction of
incorporation of the Company, the State of New York or the federal laws of the
United States, to the extent they deem proper and specified in such opinion,
upon the opinion of other counsel of good standing whom they believe to be
reliable and who are satisfactory to counsel for the Initial Purchasers and
(B) as to matters of fact, to the extent they deem proper, on certificates of
responsible officers of the Company and public officials. References to the
Disclosure Package, the Preliminary Memorandum and the Final Memorandum in this
Section 6(b) include any amendment or supplement thereto at the Closing Date.

(c) The Representative shall have received from Cahill Gordon & Reindel LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date and addressed to the Representative, with respect to the issuance and sale
of the Securities, the Indenture, the Registration Rights Agreement, the
Disclosure Package, the Final Memorandum (as amended or supplemented at the
Closing Date) and other related matters as the Representative may reasonably
require, and the Company shall have furnished to such counsel such documents as
they request for the purpose of enabling them to pass upon such matters.

(d) The Company shall have furnished to the Representative a certificate of the
Company, signed by (x) the Chairman of the Board or the President and (y) the
principal financial or accounting officer of the Company, dated the Closing
Date, to the effect that the signers of such certificate have carefully examined
the Disclosure Package and the Final Memorandum and any supplements or
amendments thereto, and this Agreement and that:

(i) the representations and warranties of the Company in this Agreement are true
and correct on and as of the Closing Date with the same effect as if made on the
Closing Date, and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to the Closing Date; and

(ii) since the date of the most recent audited financial statements included or
incorporated by reference in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there has not occurred any
Material Adverse Effect.

(e) At the Execution Time and at the Closing Date, the Company shall have
requested and caused BDO USA, LLP to furnish to the Representative a “comfort
letter,” dated as of the Execution Time, and a “bring down comfort letter,”
dated as of the Closing Date, with respect to the Company and White Cliffs, as
applicable, in each case, in form and substance satisfactory to the
Representative, confirming that they are independent accountants within the
meaning of the Exchange Act and the applicable

 

-18-



--------------------------------------------------------------------------------

published rules and regulations thereunder and confirming certain matters with
respect to the audited and unaudited financial statements and other financial
and accounting information included or incorporated by reference in the
Disclosure Package and the Final Memorandum, including any amendment or
supplement thereto as of the date of the applicable letter.

(f) Subsequent to the Execution Time and on or prior to the Closing Date, there
shall not have occurred a Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto), the effect of which is, in the sole
judgment of the Representative, to make it impractical or inadvisable to proceed
with the offering or delivery of the Securities as contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).

(g) The Securities shall be eligible for clearance and settlement through The
Depository Trust Company.

(h) Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 3(a)(62) of
the Exchange Act) or any notice given of any intended or potential decrease in
any such rating or of a possible change in any such rating that does not
indicate the direction of the possible change.

(i) The Representative shall have received evidence reasonably satisfactory to
it of (i) delivery, either prior to or simultaneously with the purchase of the
Securities by the Initial Purchasers, of one or more irrevocable notices for the
redemption of all of the outstanding Existing Notes and (ii) the Satisfaction
and Discharge.

(j) Prior to the Closing Date, the Company shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representative. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchasers, at 80 Pine Street, New York,
New York 10005, on the Closing Date.

7. Reimbursement of Expenses. If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied, because of any
termination pursuant to Section 10

 

-19-



--------------------------------------------------------------------------------

hereof or because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or comply with any provision hereof
other than by reason of a default by any of the Initial Purchasers, the Company
will reimburse the Initial Purchasers severally through Credit Suisse on demand
for all reasonable out-of-pocket expenses (including reasonable fees and
disbursements of counsel) that shall have been incurred by them in connection
with the proposed purchase and sale of the Securities.

8. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Initial Purchaser, the directors, officers, employees,
Affiliates and agents of each Initial Purchaser and each person who controls any
Initial Purchaser within the meaning of either the Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Act, the Exchange Act or
other U.S. federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages or liabilities or actions in
respect thereof arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Preliminary Memorandum, the
Final Memorandum, any electronic roadshow or any Issuer Written Information, or
in any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made in
the Preliminary Memorandum, the Final Memorandum, any electronic roadshow or any
Issuer Written Information, or in any amendment thereof or supplement thereto,
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of any Initial Purchaser through the Representative
specifically for inclusion therein. This indemnity agreement will be in addition
to any liability that the Company may otherwise have.

(b) Each Initial Purchaser severally, and not jointly, agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers, and each
person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity to each Initial
Purchaser, but only with reference to written information relating to such
Initial Purchaser furnished to the Company by or on behalf of such Initial
Purchaser through the Representative specifically for inclusion in the
Preliminary Memorandum or the Final Memorandum (or in any amendment or
supplement thereto), and will reimburse the Company and such other persons for
all out-of-pocket expenses reasonably incurred by the Company or such other
persons in connection with investigating or defending any such action or claim
as such expenses are incurred. This indemnity agreement will be in addition to
any liability that any Initial Purchaser may otherwise have. The Company
acknowledges that the statements set forth in the eighth and ninth paragraphs
under the heading “Plan of Distribution” in the Preliminary Memorandum and the
Final Memorandum constitute the only written information furnished to the
Company by or on behalf of any Initial Purchaser for inclusion in the
Preliminary Memorandum or the Final Memorandum or in any amendment or supplement
thereto.

 

-20-



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and does not
include an admission of fault, culpability or failure to act by or on behalf of
such indemnified party. An indemnifying party shall not be liable under this
Section 8 to any indemnified party regarding any settlement or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent is consented to by such indemnifying party, which consent
shall not be unreasonably withheld, but if settled with such consent or if there
is a final judgment for the plaintiff, such indemnifying party agrees to
indemnify the indemnified party in accordance with this Section 8.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Initial Purchasers severally agree to
contribute to the aggregate losses,

 

-21-



--------------------------------------------------------------------------------

claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending any loss, claim, damage,
liability or action) (collectively “Losses”) to which the Company and one or
more of the Initial Purchasers may be subject in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and by the Initial Purchasers on the other from the offering of the
Securities; provided, however, that in no case shall any Initial Purchaser be
responsible for any amount in excess of the purchase discount or commission
applicable to the Securities purchased by such Initial Purchaser hereunder. If
the allocation provided by the immediately preceding sentence is unavailable for
any reason, the Company and the Initial Purchasers severally shall contribute in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of the Company on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
Benefits received by the Company shall be deemed to be equal to the total net
proceeds from the offering (before deducting expenses) received by it, and
benefits received by the Initial Purchasers shall be deemed to be equal to the
total purchase discounts and commissions. Relative fault shall be determined by
reference to, among other things, whether any untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company on the one hand or the Initial
Purchasers on the other, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The Company and the Initial Purchasers agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation that does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls an Initial Purchaser within the meaning
of either the Act or the Exchange Act and each director, officer, employee,
Affiliate and agent of an Initial Purchaser shall have the same rights to
contribution as such Initial Purchaser, and each person who controls the Company
within the meaning of either the Act or the Exchange Act and each officer and
director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).

9. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(in the respective proportions which the principal amount of Securities set
forth opposite their names in Schedule I hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers) the Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Securities set forth in Schedule I hereto,
the remaining Initial Purchasers shall have the right to purchase all, but shall
not be under any obligation to purchase any, of the Securities, and if such
nondefaulting Initial Purchasers do not purchase all the Securities, this
Agreement will terminate without liability to any nondefaulting

 

-22-



--------------------------------------------------------------------------------

Initial Purchaser or the Company. In the event of a default by any Initial
Purchaser as set forth in this Section 9, the Closing Date shall be postponed
for such period, not exceeding five Business Days, as the Representative shall
determine in order that the required changes in the Final Memorandum or in any
other documents or arrangements may be effected. Nothing contained in this
Agreement shall relieve any defaulting Initial Purchaser of its liability, if
any, to the Company or any nondefaulting Initial Purchaser for damages
occasioned by its default hereunder.

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representative, by notice given to the Company prior to
delivery of and payment for the Securities, if at any time prior to such time
(i) trading in any securities of the Company or trading in securities generally
on the New York Stock Exchange or the NASDAQ Global Market shall have been
suspended or limited or minimum prices shall have been established on such
exchange; (ii) a banking moratorium shall have been declared either by U.S.
federal or New York authorities; or (iii) there shall have occurred any outbreak
or escalation of hostilities, declaration by the United States of a national
emergency or war or other calamity or crisis the effect of which on financial
markets is such as to make it, in the sole judgment of the Representative,
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchasers or the Company or any of the
indemnified persons referred to in Section 8 hereof, and will survive delivery
of and payment for the Securities. The provisions of Sections 7 and 8 hereof
shall survive the termination or cancellation of this Agreement.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representative, will be mailed, delivered or
telefaxed to Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New
York, New York 10010-3629, attention of IBCM-Legal, fax no. (212) 325-4296; or,
if sent to the Company, will be mailed, delivered or telefaxed to (918) 524-8587
and confirmed to it at Two Warren Place, 6120 S. Yale Avenue, Suite 1500, Tulsa,
OK 74136-4231, attention of General Counsel.

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the indemnified persons
referred to in Section 8 hereof and their respective successors, and, except as
expressly set forth in Section 5(k) hereof, no other person will have any right
or obligation hereunder. The term “successors” shall not include any subsequent
purchaser of any Securities from any Initial Purchaser merely by reason of such
purchase.

14. Jurisdiction. The parties hereto agree that any suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby shall be instituted in any State or U.S. federal court in The City of New
York and County of New York, and waive any objection which they may now or
hereafter have to the laying of venue of any such proceeding, and irrevocably
submit to the exclusive jurisdiction of such courts in any suit, action or
proceeding.

 

-23-



--------------------------------------------------------------------------------

15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

16. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

17. Waiver of Jury Trial. The Company hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

18. No Fiduciary Duty. The Company hereby acknowledges that (a) the purchase and
sale of the Securities pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the Initial Purchasers and
any Affiliate through which it may be acting, on the other, (b) the Initial
Purchasers are acting as principal and not as an agent or fiduciary of the
Company and (c) the Company’s engagement of the Initial Purchasers in connection
with the offering of the Securities and the process leading up to such offering
is as independent contractors and not in any other capacity. Furthermore, the
Company agrees that it is solely responsible for making its own judgments in
connection with such offering (irrespective of whether any of the Initial
Purchasers has advised or is currently advising the Company on related or other
matters). The Company agrees that it will not claim that the Initial Purchasers
have rendered advisory services of any nature or respect, or owe an agency,
fiduciary or similar duty to the Company, in connection with such transaction or
the process leading thereto.

19. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act, the Initial Purchasers are required to obtain, verify and
record information that identifies their respective clients, including the
Company, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchasers to
properly identify their respective clients.

20. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

21. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

22. Definitions. The terms that follow, when used in this Agreement, shall have
the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

-24-



--------------------------------------------------------------------------------

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commission” shall mean the Securities and Exchange Commission.

“Credit Suisse” shall mean Credit Suisse Securities (USA) LLC.

“Disclosure Package” shall mean (i) the Preliminary Memorandum, as amended or
supplemented at the Execution Time, (ii) the Final Term Sheet and (iii) any
Issuer Written Information.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

“Final Term Sheet” shall mean the term sheet prepared pursuant to Section 5(b)
hereof and in the form attached as Schedule II hereto.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

“Issuer Written Information” shall mean the writings, in addition to the
Preliminary Memorandum and the Final Term Sheet, that the parties expressly
agree in writing to treat as part of the Disclosure Package, as set forth on
Schedule III hereto.

“Regulation D” shall mean Regulation D under the Act.

“Regulation S” shall mean Regulation S under the Act.

“Regulation S-X” shall mean Regulation S-X under the Act.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company, the Guarantors and the several Initial Purchasers.

[Signature pages follow]

 

-25-



--------------------------------------------------------------------------------

Very truly yours, SemGroup Corporation By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Senior Vice President and Chief
Financial Officer Rose Rock Finance Corporation By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Chief Financial Officer Rose Rock
Midstream Operating, LLC By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Chief Financial Officer Rose Rock
Midstream Energy GP, LLC By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Chief Financial Officer Rose Rock
Midstream Crude, L.P.   By: Rose Rock Midstream Energy GP, LLC, such Guarantor’s
General Partner By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Chief Financial Officer

 

[SemGroup Purchase Agreement]



--------------------------------------------------------------------------------

Rose Rock Midstream Field Services, LLC By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Chief Financial Officer

SemGas, L.P.

SemMaterials, L.P.

  By: SemOperating G.P., L.L.C., each such Guarantor’s General Partner By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Chief Financial Officer SemGroup
Europe Holding, L.L.C. By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Chief Financial Officer SemOperating
G.P., L.L.C. By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Chief Financial Officer SemMexico,
L.L.C. By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Chief Financial Officer

 

[SemGroup Purchase Agreement]



--------------------------------------------------------------------------------

SemDevelopment, L.L.C. By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Chief Financial Officer Mid-America
Midstream Gas Services, L.L.C. By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Chief Financial Officer SemCrude
Pipeline, L.L.C. By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Chief Financial Officer Wattenberg
Holding, LLC   By: Rose Rock Midstream Operating, LLC, such Guarantor’s sole
member and manager By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Chief Financial Officer Glass Mountain
Holding, LLC   By: Rose Rock Midstream Operating, LLC, such Guarantor’s sole
member and manager By:  

/s/ Robert N. Fitzgerald

  Name:   Robert N. Fitzgerald   Title:   Chief Financial Officer

 

[SemGroup Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written. Credit Suisse Securities (USA) LLC By:  

/s/ Max Lipkind

  Name:   Max Lipkind   Title:   Managing Director For itself and the other
several Initial Purchasers named in Schedule I to the foregoing Agreement.

 

[SemGroup Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal Amount of
Notes to be
Purchased  

Credit Suisse Securities (USA) LLC

   $ 104,000,000  

RBC Capital Markets, LLC

     65,000,000  

Citigroup Global Markets Inc.

     26,000,000  

J.P. Morgan Securities LLC

     26,000,000  

SunTrust Robinson Humphrey, Inc.

     26,000,000  

TD Securities (USA) LLC

     26,000,000  

Capital One Securities, Inc.

     13,000,000  

Deutsche Bank Securities Inc.

     13,000,000  

Morgan Stanley & Co. LLC

     13,000,000  

Wells Fargo Securities, LLC

     13,000,000  

Total

   $ 325,000,000  



--------------------------------------------------------------------------------

SCHEDULE II

[See attached]



--------------------------------------------------------------------------------

PRICING SUPPLEMENT    STRICTLY CONFIDENTIAL

$325,000,000

SemGroup Corporation

6.375% Senior Notes due 2025

March 8, 2017            

 

Pricing Supplement dated March 8, 2017 to Preliminary Offering Circular dated
March 8, 2017 of SEMGROUP CORPORATION.

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Circular. Capitalized terms used below have the meanings
given in the Preliminary Offering Circular.

The information in this Pricing Supplement supplements the Preliminary Offering
Circular and supersedes the information in the Preliminary Offering Circular to
the extent inconsistent with the information in the Preliminary Offering
Circular.

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or the securities laws of any other jurisdiction, and
are being offered only (1) to “qualified institutional buyers” (as defined in
Rule 144A under the Securities Act) and (2) outside the United States to
non-U.S. persons in compliance with Regulation S under the Securities Act.

 

Principal Amount:   

$325,000,000

Title of Securities:   

6.375% Senior Notes due 2025

Final Maturity Date:   

March 15, 2025

Issue Price:   

98.467%, plus accrued interest from the issue date

Gross Proceeds:   

$320,017,750

Coupon:   

6.375%

Yield to Maturity:   

6.625%

Spread to Treasury:   

414 basis points

Benchmark Treasury:   

2.000% UST due February 15, 2025

Record Dates:   

March 1 and September 1

Interest Payment Dates:   

March 15 and September 15

First Interest Payment Date:   

September 15, 2017

Trade Date:   

March 8, 2017

Settlement Date:   

March 15, 2017 (T+5). It is expected that delivery of the notes will be made
against payment therefor on or about March 15, 2017, which is the fifth business
day following the date of pricing of the notes (such settlement cycle being
referred to as “T+5”). Under Rule 15c-1 of the Exchange



--------------------------------------------------------------------------------

  

Act, trades in the secondary market generally are required to settle in three
business days unless the parties to any such trade expressly agree otherwise.
Accordingly, purchasers who wish to trade the notes prior to the date that is
three business days preceding the settlement date will be required, by virtue of
the fact that the notes initially will settle in T+5, to specify an alternative
settlement cycle at the time of any such trade to prevent failed settlement.
Purchasers of the notes who wish to trade the notes during such period should
consult their own advisor.

 

Optional Redemption:   

Schedule of Redemption Prices

 

   Except as described below, the notes are not redeemable at the Company’s
option prior to March 15, 2020. On and after such date, the Company may redeem
the notes, in whole or in part, upon not less than 15 nor more than 60 days’
prior notice, at the redemption prices (expressed as percentages of principal
amount) set forth below, plus accrued and unpaid interest thereon to, but not
including, the applicable redemption date, subject to the right of holders of
record on the relevant record date to receive interest due on the relevant
interest payment date, if redeemed during the twelve-month period beginning on
March 15 of each of the years indicated below:

 

Year

   Percentage  

2020

     103.188 % 

2021

     101.594 % 

2022 and thereafter

     100.000 % 

 

  

Make Whole

 

  

In addition, prior to March 15, 2020, the Company may redeem all or a part of
the notes, upon not less than 15 nor more than 60 days’ prior notice, at a
redemption price equal to:

 

  

•       100% of the principal amount of notes redeemed, plus

 

  

•       the Applicable Premium as of, and accrued and unpaid interest to, the
redemption date, subject to the rights of holders on the relevant record date to
receive interest due on the relevant interest payment date.

 

  

“Applicable Premium” means, with respect to any note on any redemption date, the
greater of (A) 1.00% of the principal



--------------------------------------------------------------------------------

  

amount of such note and (B) the excess, if any, of (1) the present value at such
redemption date of (a) the redemption price of such note at March 15, 2020 plus
(b) all required interest payments due on such note through March 15, 2020
(excluding accrued but unpaid interest to the redemption date), computed using a
discount rate equal to the Treasury Rate as of such redemption date plus 50
basis points, over (2) the principal amount of such note.

 

  

“Treasury Rate” means, as of any redemption date, the yield to maturity as of
the earlier of (a) such redemption date or (b) the date on which such notes are
defeased or satisfied and discharged, of United States of America Treasury
securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15 (519) that has become publicly
available at least two Business Days prior to such date (or, if such Statistical
Release is no longer published (or the relevant information no longer published
therein), any publicly available source of similar market data)) most nearly
equal to the period form the redemption date to March 15, 2020; provided,
however, that if the period from the redemption date to March 15, 2020, is less
than one year, the weekly average yield on actually traded United States of
America Treasury securities adjusted to a constant maturity of one year will be
used.

 

  

Equity Offerings

 

  

Prior to March 15, 2020, the Company may, at its option, on one or more
occasions, redeem up to 35% of the sum of the original aggregate principal
amount of notes (and the original principal amount of any Additional Notes)
issued under the Indenture at a redemption price equal to 106.375% of the
aggregate principal amount thereof, plus accrued and unpaid interest thereon to,
but not including, the redemption date, subject to the right of holders of
record on the relevant record date to receive interest due on the relevant
interest payment date, with an amount of cash not greater than the net cash
proceeds of one or more Equity Offerings of the Company or any direct or
indirect parent of the Company to the extent such net proceeds are contributed
to the Company; provided that:

 

  

(1) at least 65% of the sum of the aggregate principal amount of notes
originally issued under the Indenture and the original principal amount of any
Additional Notes issued under the Indenture remain outstanding immediately after
the occurrence of each such redemption; and

 

  

(2) each such redemption occurs within 180 days of the date of closing of each
such Equity Offering.



--------------------------------------------------------------------------------

Distribution:   

144A and Regulation S with registration rights as set forth in the Preliminary
Offering Circular.

 

Use of Proceeds:   

The Company plans to use the net proceeds from the offering, together with cash
on hand, (i) to purchase any and all of its outstanding 7.5% Senior Notes due
2021 (the “2021 Notes”) that are validly tendered by holders thereof and
accepted by the Company pursuant to the concurrent tender offer and to redeem
any 2021 Notes not purchased in the tender offer, (ii) to pay the fees and
expenses associated with the tender offer, any redemption of the 2021 Notes and
this offering and (iii) for general corporate purposes.

 

Ratings*:    S&P: B+   

Moody’s: B2

 

Joint Book-Running Managers:    Credit Suisse Securities (USA) LLC    RBC
Capital Markets, LLC    Citigroup Global Markets Inc.    J.P. Morgan Securities
LLC    SunTrust Robinson Humphrey, Inc.    TD Securities (USA) LLC    Capital
One Securities, Inc.    Deutsche Bank Securities Inc.    Morgan Stanley & Co.
LLC   

Wells Fargo Securities, LLC

 

CUSIP:    144A: 81663A AC9   

Reg S: U81569 AB8

 

ISIN:    144A: US81663AAC99    Reg S: USU81569AB86

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the Preliminary Offering Circular for a complete description.

This communication is being distributed in the United States solely to qualified
institutional buyers (as defined in Rule 144A under the Securities Act) and
outside the United States solely to non-U.S. persons as defined under Regulation
S in accordance with the applicable provisions of Regulation S.



--------------------------------------------------------------------------------

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

* A securities rating is not a recommendation to buy, sell or hold securities
and may be subject to revision or withdrawal at any time, and each rating should
be evaluated independently of any other rating.



--------------------------------------------------------------------------------

SCHEDULE III

None.



--------------------------------------------------------------------------------

ANNEX A

Significant Subsidiaries

SemDevelopment, L.L.C., a Delaware limited liability company

Maurepas Pipeline, LLC, a Delaware limited liability company

SemGroup Netherlands B.V., a private limited liability company incorporated
under the laws of the Netherlands

SemCrude Pipeline, L.L.C., a Delaware limited liability company

Rose Rock Midstream Operating, LLC, a Delaware limited liability company

Rose Rock Midstream Crude, L.P., a Delaware limited partnership

Rose Rock Midstream Field Services, LLC, a Delaware limited liability company

SemCanada II, L.P., an Oklahoma limited partnership

SemCAMS ULC, a Nova Scotia unlimited company

SemGas, L.P., an Oklahoma limited partnership

SemMaterials Mexico S. de R.L. de C.V., a Sociedad de Responsabilidad Limitada
de Capital Variable organized under the laws of the United Mexican States.



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Opinion of Conner & Winters, LLP

(i) Assuming the accuracy of the representations and warranties and compliance
with the agreements and covenants contained in the Purchase Agreement, no
registration under the Act of the Securities, and no qualification of an
indenture under the Trust Indenture Act with respect thereto, are required in
connection with the purchase of the Securities by the Initial Purchasers or the
initial offer and sale by the Initial Purchasers of the Securities in the manner
contemplated in the Purchase Agreement, in the Disclosure Package and in the
Final Memorandum, other than any registration or qualification that may be
required in connection with an exchange offer contemplated by the Disclosure
Package and the Final Memorandum or in connection with the Registration Rights
Agreement. Such counsel expresses no opinion, however, as to when or under what
circumstances any Securities initially sold by the Initial Purchasers may be
reoffered or resold.

(ii) To such counsel’s knowledge and except as set forth or contemplated in the
Disclosure Package and the Final Memorandum, there is no pending or threatened
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of the
Guarantors or its or their property that, if the subject of an unfavorable
decision, ruling or finding would, individually or in the aggregate, have a
Material Adverse Effect.

(iii) The statements in the Preliminary Memorandum and the Final Memorandum
under the heading “Certain United States Federal Income Tax Considerations,”
insofar as such statements constitute matters of law or summaries of legal
matters, fairly summarize the matters therein described in all material
respects.

(iv) Each of the Company and the Guarantors has been duly incorporated or
formed, as applicable, and is validly existing and in good standing under the
laws of the jurisdiction in which it is chartered or organized, with all
requisite power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Disclosure
Package and the Final Memorandum. Each of the Company and the Guarantors is duly
qualified to do business as a foreign corporation, foreign limited liability
company or foreign limited partnership, as applicable, and is in good standing
under the laws of each jurisdiction which requires such qualification, except
for such jurisdictions where the failure to be so qualified or to be in good
standing would not, individually or in the aggregate, result in a Material
Adverse Effect.

(v) All the outstanding shares of capital stock, membership interests, limited
and general partner interests and other ownership interests, as applicable, of
the Company and each Guarantor have been duly authorized and validly issued and,
with respect to the Company and each Guarantor that is a corporation, are fully
paid and nonassessable, and, except as otherwise set forth in the Disclosure
Package and the Final Memorandum, all such ownership interests of each Guarantor
are owned by the Company either directly or through wholly owned subsidiaries
free and clear of any perfected security interest and, to such counsel’s
knowledge, any other security interest, claim, lien or encumbrance.



--------------------------------------------------------------------------------

(vi) None of the execution and delivery of the Indenture, the Registration
Rights Agreement or the Purchase Agreement by the Company and the Guarantors,
the issuance and sale of the Securities or the consummation of any other of the
transactions contemplated therein (other than performance under the
indemnification sections of the Purchase Agreement and the Registration Rights
Agreement, as to which no opinion is herein rendered): (i) will result in any
violation of the provisions of the charter, by-laws or comparable constituent
documents of the Company or any Guarantor; (ii) will constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of the Guarantors pursuant to the
agreements and instruments listed on Exhibit A hereto; or (iii) will result in
any violation of any statute, law, rule, regulation or administrative regulation
applicable to the Company or any Guarantor which in such counsel’s experience
would normally apply to transactions of the type contemplated by the Indenture,
the Registration Right Agreement or the Purchase Agreement or any administrative
or court judgment, order or decree known to us applicable to the Company or any
Guarantor, except, in the case of clauses (ii) and (iii) above, for such
breaches, violations, liens, charges or encumbrances as would not, individually
or in the aggregate, have a Material Adverse Effect.

(vii) The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each of the Guarantors.

(viii) The Indenture has been duly authorized, executed and delivered by the
Company and each of the Guarantors.

(ix) The Notes have been duly authorized by the Company.

(x) The Guarantees have been duly authorized by the Guarantors.

(xi) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors.

(xii) The statements in the Preliminary Memorandum and Final Memorandum under
the heading “Exchange Offer; Registration Rights,” insofar as such statements
purport to summarize certain provisions of the Registration Rights Agreement,
fairly summarize such provisions in all material respects.

(xiii) Assuming the accuracy of the representations and warranties and
compliance with the agreements and covenants contained in the Purchase
Agreement, no consent, approval, authorization, filing with or order of any
court or governmental agency or body, other than such consents, approvals,
authorizations, filings or orders that have been obtained or made, is required
in connection with the transactions contemplated under the Purchase Agreement,
the Indenture or the Registration Rights Agreement, except such as may be
required under the Exchange Act, state securities or blue sky laws or any other
securities laws of any jurisdiction in which the Securities are offered or sold
and, in the case of the Registration Rights Agreement, such as will be obtained
under the Act and the Trust Indenture Act (it being understood that such counsel
expresses no opinion with respect to such securities law requirements beyond
that set forth in paragraph (i) above).



--------------------------------------------------------------------------------

Form of Negative Assurance Letter of Conner & Winters, LLP

March 15, 2017

Credit Suisse Securities (USA) LLC

As Representative of the Initial Purchasers

listed on Schedule I hereto

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010-3629

Ladies and Gentlemen:

We have acted as counsel to SemGroup Corporation, a Delaware corporation (the
“Company”), and to Rose Rock Finance Corporation, a Delaware corporation, Rose
Rock Midstream Operating, LLC, a Delaware limited liability company, Rose Rock
Midstream Energy GP, LLC, a Delaware limited liability company, Rose Rock
Midstream Crude, L.P., a Delaware limited partnership, Rose Rock Midstream Field
Services, LLC, a Delaware limited liability company, SemGas, L.P., a Oklahoma
limited partnership, SemMaterials, L.P., an Oklahoma limited partnership,
SemGroup Europe Holding, L.L.C., a Delaware limited liability company,
SemOperating G.P., L.L.C., an Oklahoma limited liability company, SemMexico,
L.L.C., an Oklahoma limited liability company, SemDevelopment, L.L.C., a
Delaware limited liability company, Mid-America Midstream Gas Services, L.L.C.,
an Oklahoma limited liability company, SemCrude Pipeline, L.L.C., a Delaware
limited liability company, Wattenberg Holding, LLC, an Oklahoma limited
liability company, and Glass Mountain Holding, LLC, an Oklahoma limited
liability company (the “Guarantors”), in connection with the sale on the date
hereof of $325,000,000 principal amount of 6.375% Senior Notes due 2025 of the
Company (the “Notes”) to the several initial purchasers (the “Initial
Purchasers”) named in Schedule I to that certain Purchase Agreement dated as of
March 8, 2017 among the Company, the Guarantors and you as the Representative of
the Initial Purchasers (the “Purchase Agreement”).

This letter is furnished to you pursuant to Section 6(a)(i) of the Purchase
Agreement. Except as otherwise provided herein, capitalized terms used herein
but not otherwise defined herein shall have the meanings set forth in the
Purchase Agreement.

We have participated in conferences with officers and other representatives of
the Company, representatives of the independent registered public accountants
for the Company and with representatives of the Initial Purchasers at which the
contents of the Disclosure Package and the Final Memorandum and related matters
were discussed and, although we are not passing upon and do not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Disclosure Package or the Final Memorandum (other than as
specified in paragraphs (iii) and (xii) of our opinion being delivered to you on
the date hereof), on the basis of the foregoing, nothing has come to our
attention which would lead us to believe that the Disclosure Package, as of the
first time when sales of the Securities are made, or that the Final Memorandum,
as of its date or at the Closing Date, contained or contains an untrue statement
of a material fact or omitted or omits to state a material fact necessary in
order to make



--------------------------------------------------------------------------------

the statements therein, in the light of the circumstances under which they were
made, not misleading (it being understood that we express no opinion or belief
as to the content of the financial statements or other financial data derived
therefrom or assessments of or reports on the effectiveness of internal control
over financial reporting included in the Disclosure Package or the Final
Memorandum or any amendments or supplements thereto).

We are furnishing this letter to you pursuant to the Purchase Agreement. It is
for the sole benefit of and may only be relied upon by you and the Initial
Purchasers and your counsel, and it is not to be quoted in whole or in part or
otherwise referred to, nor is it to be filed with or delivered or communicated
to any government agency or any other person, without our prior written consent.

 

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Opinion of Gibson Dunn & Crutcher LLP

(i) The Indenture constitutes a legal, valid and binding obligation of the
Company and the Guarantors, enforceable against the Company and the Guarantors
in accordance with its terms.

(ii) When the Notes have been duly executed and authenticated in accordance with
the provisions of the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the terms of the Purchase Agreement, the Notes and
the Guarantee of each Guarantor will be legal, valid and binding obligations of
the Company and each such Guarantor, respectively, enforceable against them in
accordance with their terms.

(iii) The execution and delivery by the Company and each of the Guarantors of
the Closing Date Note Documents to which they are a party, the performance of
their obligations thereunder, and the issuance by the Company and the Guarantors
of the Notes and the Guarantees to the Initial Purchasers, do not and will not
(A) result in a breach of or default under or (B) result in or require the
creation or imposition of any lien or encumbrance upon any assets of such
obligor under any agreement listed on Annex B (the “Specified Contracts”).

(iv) Insofar as the statements in the Offering Circular under the caption
“Description of the Notes” purport to describe specific provisions of the Notes
or the other Closing Date Note Documents, such statements present in all
material respects an accurate summary of such provisions.

(v) To the extent that the statements in the Offering Circular under the caption
“Description of Other Indebtedness—SemGroup Credit Agreement” purport to
describe specific provisions of the Credit Agreement (as defined on Annex B),
such statements present in all material respects an accurate summary of such
provisions.

(vi) To the extent that the statements in the Offering Circular under the
caption “Description of Other Indebtedness—7.5% Senior Notes due 2021” purport
to describe specific provisions of the 2013 Indenture (as defined on Annex B)
and the Senior Notes Due 2021 (as defined on Annex B), such statements present
in all material respects an accurate summary of such provisions.

(vii) To the extent that the statements in the Offering Circular under the
caption “Description of Other Indebtedness—5.625% Senior Notes due 2022” purport
to describe specific provisions of the 2014 Indenture (as defined on Annex B)
and the Senior Notes Due 2022 (as defined on Annex B), such statements present
in all material respects an accurate summary of such provisions.

(viii) To the extent that the statements in the Offering Circular under the
caption “Description of Other Indebtedness—5.625% Senior Notes due 2023” purport
to describe specific provisions of the 2015 Indenture (as defined on Annex B)
and the Senior Notes Due 2023 (as defined on Annex B), such statements present
in all material respects an accurate summary of such provisions.